Garoutte, J.
dissenting. I dissent. There are three constructions to be placed upon this statute: 1. That the action of the registrar is final and conclusive; 2. That it is the duty of the registrar to decide as a fact whether or not the certificate presented by him comes from the regular and genuine Democratic or Republican party which it purports to represent, and that such decision by him is reviewable by this court; 8. That it is the duty of the registrar to file all certificates which, upon their face, comply with the statute.
To hold that the action of the registrar is final, I cannot indorse for a moment. Every court which has given the question any consideration whatever has held *488against such a construction. It is placing a power so tremendous in the hands of the registrar, that such a construction should not be held if possible to avoid ih The language indicating such intention upon the part of the legislature must be so plain as to admit of no doubt. If the language needs construction it should be construed in some other direction. If the rejection of a certificate by the registrar is final, if it is beyond all review by courts, he could refuse to file all certificates purporting to come from opposing political parties, and, in effect, hold the result of the election in the hollow of his hand. The secretary of state, by refusing to file a certificate presented to him coming from one of the-great political parties, could absolutely prevent that, party through its electors from voting for a candidate for President of these United States. It is needless to, say that the court is bound to look further for the true construction of this act.
The second construction suggested cannot be main-, tained. It seems impossible that it was ever intended for this court to enter into a trial of fact as to which set of claimants constituted the regular, true, genuine Democratic or Republican party. It is admitted by counsel that such question of fact is not to be determined by the principle or principles represented by these respective claimants; but it is insisted that such question of fact must be decided by an investigation as to the regularity of the organization; that respective abstracts of title must be furnished, and that the legal title must prevail. Such an investigation would open up. most interesting fields. As in titles to real estate, I see no way of cutting off the investigation until it goes back to the original or paramount source of title, whether that original title originated in the city, state, nr nation. I do not know what particular principles of law could be invoked in the investigation of such a fact. Its determination would depend upon the validity of the action of a committee; and this validity would depend upon the regularity and validity of mo*489tions to adjourn, to reconsider, to lay on the table, to postpone, as to what constitutes a majority, a quorum, a special meeting, a legal committee, and a thousand other matters purely of parliamentary usage. In the trial of such a question Blackstone and Kent would be entirely displaced by Cushing or Roberts. That char, acter of investigation had better come for consideration before a high school debating society rather than a court of last resort. Again, let us assume that the members of the genuine central committee which guided the destinies of its party all resign. The power to perpetuate the organization rested in its hands alone, and now that committee is no more. Thus a great party would be placed in a sorry plight. It would be in the position of a trust without a trustee, and I presume, upon the happening of such a grave emergency, a court of equity would fill the breach and appoint a new committee. Let us assume a case where the committee would neither resign nor take any steps to nominate a ticket to be voted for by its party electors. We thus have a present, live organization; it is regular; there is no flaw in its title; it is beyond suspicion; it represents and stands for the Republican party, but it does nothing. Under such circumstances is it possible that no Republican ticket could be placed in the political field for which Republicans might cast their votes ? Time is too short for me to indulge in other suggestions showing absurd results. It is not because they do not exist, for there are more and worse; and I am of the opinion that this construction must not maintain if there is any other road to travel, however long and rough it may be.
I think the third construction contended for should be adopted, and that when a certificate is presented to the registrar, which is in the form required by the law, he is bound to receive and file it. Penalties are provided against forging certificates, and it is further provided that affidavits as to the truthfulness of the facts therein recited must be attached. In a limited way these *490provisions seem to afford the registrar some protection; but, however that may be, if the protection against fraud is insufficient, it is the fault of the law. The statute provides that the registrar must “then and there forthwith ” act upon the certificate presented, either by accepting or rejecting it. The very language itself clearly indicates that there shall be no hearing upon the facts. The language, ex necessitate, precludes such hearing. If the registrar is not first to investigate the facts, then certainly the law does not contemplate that the court shall subsequently investigate them. The construction which, I think, should be adopted is simply this: All certificates valid upon their face, should be received and filed, and, if two or more certificates are presented by persons claiming to represent the same party, they should each be filed, and the nominees therein contained have an equal chance upon the ballot. The only serious result to flow from such holding is that it tends to disorganize and disintegrate party organizations. It casts upon each elector the duty of making a personal investigation as to the candidate whom he desires to support with his suffrage. It forces him to rely upon his own knowledge, rather than depend upon party names or party symbols. Possibly this construction may, for this reason, be objectionable, but such objection is entirely overshadowed by the objections raised to the other constructions suggested. Of all the evils, it is certainly the least, and, this being so, it will be assumed that the legislature intended the statute to be so construed. The intention of the legislature in this regard could be made plainer, and probably the objections here suggested could be avoided by future legislation. Possibly the whole law should be repealed by reason of its many crudities and contradictions.
The writ should be granted.
Rehearing denied.